Citation Nr: 1524070	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to December 1978.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

The evidence shows that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

Service connection has previously been granted for the following disabilities:  coronary artery disease (60 percent disabling); diabetes mellitus, type 2 (20 percent disabling); painful scar associated with coronary artery disease post bypass graft (10 percent disabling); tinnitus (10 percent disabling); mild esophageal dysmotility (10 percent disabling); post-operative scarring (0 percent disabling); and bilateral hearing loss (0 percent disabling).  The combined service-connected disability evaluation is 80 percent.  As such, the Veteran's service-connected disabilities render him eligible for consideration of a TDIU under the schedular percentage requirements.  38 C.F.R. § 4.16(a).

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has completed two years of college, and he attended a police academy for two months in 1979.  See VA form 21-8940 submitted in July 2012.  After leaving the military, his employment was as a policeman; later, he worked in security.  See id.  He asserts that he became too disabled to work in February 2012; since becoming too disabled to work, he has applied for employment with three different security firms with no success.  See id.

In April 2012, R.N., a Department of Veterans Affairs medical doctor, wrote that the Veteran was unable to perform employment duties due to uncontrolled diabetes and his coronary artery disease.

On VA compensation and pension examination in August 2012, the examiner reviewed the Veteran's treatment for diabetes mellitus, coronary artery disease, and a throat condition.  The examiner opined that the Veteran would have some degree of restrictions on his physical activities and occupational duties that would require any degree of physical exertion.  In reviewing the Veteran's estimated METS, the examiner specified that the Veteran would likely be precluded from maintaining employment of a more physical nature.  He also opined that it was less likely that the Veteran would be completely precluded from following or maintaining substantially gainful employment of a more sedentary nature.

During his September 2013 hearing before a decision review officer (DRO), the Veteran emphasized that he would rather be working than not working.  His profession was law enforcement.  He mentioned that in the process of applying for a TDIU, he contacted Vocational Rehabilitation, and they were not able to find any employment for the Veteran.

On VA compensation and pension examination in January 2014,  the examiner indicated that the Veteran's scars, throat condition, and erectile dysfunction would not affect his ability to work.  The examiner noted that the Veteran's diabetes caused no regulation of activities or hospitalizations; as such, she found that the diabetes would not impact his ability to work.  She also felt that the service-connected coronary artery disease would render him unable to perform physically demanding jobs; it would not prevent him from doing typical office type work consistent with a sedentary position.

In May 2014, another VA examiner opined that the Veteran's service-connected tinnitus may cause difficulties performing work in a quiet setting or when using non face-to-face communications equipment.  The examiner felt the Veteran would have success at a sedentary job with typing, reading, filing, sorting, or performing basic computer office work.

Later in May 2014, R.N., M.D., submitted another letter documenting that the Veteran was unable to work secondary to multiple medical problems including diabetes and heart disease.  He further felt that the Veteran was not a candidate for a desk job due to ongoing back pain that caused his legs to go numb.

At his March 2015 Board hearing, the Veteran mentioned that he had to miss several months of work at his last job due to heart problems, and when he tried to return to work, his doctor advised him that he should not work anymore.  The Veteran expressed his desire to work but said that he could not work due to his medical problems.  He indicated that he had passed out previously upon simply walking around his house.  

In April 2015, S.K., a Department of Veterans Affairs medical doctor, wrote that the Veteran was unable to work in a job requiring exertion.  Dr. K. specifically indicated that the Veteran had serious heart disease and syncopal episodes that were still under investigation.  She concluded that the Veteran had chronic pain issues, and the Veteran was unable to function.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Based on all the evidence of record, the Board finds that the Veteran is essentially precluded from securing or following gainful employment due to his service-connected disabilities.  The record demonstrates that the Veteran has attempted multiple times throughout the period of appeal to gain employment, to include seeking the assistance of Vocational Rehabilitation; however, not even Vocational Rehabilitation was able to get the Veteran substantially gainful employment.  

The medical examiners of record all agree that the Veteran is not capable of physical employment; disagreement exists among them regarding whether the Veteran is capable of substantially gainful sedentary employment.  The Board acknowledges that the VA compensation and pension examiners have indicated that the Veteran would not be completely precluded from following or maintaining substantially gainful employment of a more sedentary nature; however, three separate letters from VA physicians all indicate that the Veteran is unable to work.  Notably, in the May 2014 letter from Dr. N., the possibility of a desk job was considered and then ruled out.  Taken as a whole, the Board finds that the medical opinions of record are at least in equipoise.

Extending every reasonable doubt to the Veteran, the Board finds that the evidence, including the Veteran's competent and credible statements, supports that he would be unable to function in a substantially gainful occupational setting due to his service connected disabilities.  Therefore, the Board concludes that a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


